J-A13033-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

KENNETH HAIRSTON

                            Appellant               No. 1108 WDA 2013


           Appeal from the Judgment of Sentence February 28, 2002
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0008984-2000
                           CP-02-CR-0009862-2000


BEFORE: PANELLA, J., SHOGAN, J., and OTT, J.

MEMORANDUM BY OTT, J.:                         FILED SEPTEMBER 17, 2015

        Kenneth Hairston appeals nunc pro tunc from the judgment of

sentence entered February 28, 2002, in the Allegheny County Court of

Common Pleas. The trial court imposed an aggregate sentence of 49 to 132

years’ imprisonment after he was convicted by a jury of various charges,

including carrying a firearm without a license, terroristic threats, rape,

involuntary deviate sexual intercourse (“IDSI”), and corruption of minors.1

At Docket No. 9862-2000, Hairston was convicted of numerous sexual

offenses for the repeated sexual abuse of his stepdaughter, C.H., both when

she was a minor and when she was an adult. The charges at Docket No.

8984-2000, stemmed from an incident that occurred in May of 2000, when
____________________________________________


1
    18 Pa.C.S. §§ 6106, 2706, 901, 3121, 3123, and 6301, respectively.
J-A13033-15



Hairston threatened C.H. and her boyfriend, and attempted to rape C.H. On

appeal, Hairston challenges several evidentiary rulings, the trial court’s

failure to give a requested jury instruction, and the legality of his sentence.

Because we conclude that Hairston’s sentence is illegal pursuant to Alleyne

v. United States, 133 S. Ct. 2151 (U.S. 2013) and its progeny, we are

constrained to vacate the judgment of sentence and remand for re-

sentencing. In all other respects, however, we find Hairston is entitled to no

relief.

          The facts underlying Hairston’s arrest and convictions are as follows.

C.H. was five years old when Hairston married her mother.            During the

summer of 1993, when she was 14 years old, Hairston began to sexually

abuse her. The first incident occurred as she was preparing to take a trip by

herself to North Carolina. Hairston found a letter C.H. had written to a boy,

and he gave her a condom to take with her on the trip. C.H. testified she

did not want the condom because she was not sexually active.           Hairston,

instructed C.H. to show him her breasts so he would not tell her mother.

C.H. complied, and when she did so, Hairston fondled her breasts.           See

N.T., 12/12/2001, at 73-76.

          After that, Hairston continued to sexually abuse C.H.. The incidents,

which escalated to oral sex, occurred in their house and in his car. Although

C.H. asked him to stop, Hairston told her to “stop fighting with him” or he

would “take us all out,” and if she told anyone, “it would all be over.” Id. at

79. C.H. believed Hairston meant he would harm her and her family.

                                       -2-
J-A13033-15



     When C.H. turned 18 years old, Hairston began to vaginally rape her.

Although she cried and asked him to stop, Hairston continued to make

threats to the family.      C.H. testified she believed his threats because

Hairston “usually [had] his gun on him.” Id. at 81. In fact, she recounted

that there were times when Hairston was sexually abusing her that he would

take out the gun, lay it beside her head, and threaten to use it. Id. at 82.

When she was 21 years old, C.H. moved into her own apartment. Hairston,

however, continued to sexually abuse her when he visited a couple of times

a month. Id. at 83-84.      C.H. acknowledged that she never told anyone of

the abuse until May of 2010. Id. at 82.

     On the evening of May 20, 2010, C.H. went to the movies with her

boyfriend, Jeffrey Johnson, and her best friend. At approximately 2:00 a.m.,

she and Johnson returned to her apartment. At that time, C.H. discovered

numerous voicemail messages from Hairston asking where she was and

demanding she call him. C.H. testified Hairston “was basically yelling at my

voicemail.” Id. at 86. About 15 minutes after she and Johnson returned,

Hairston called again.   C.H. recounted that Hairston was “yelling at me,

asking me where I was, who was there, why hadn’t I called, that kind of

thing.” Id. at 87. Although C.H. told him she was out with her best friend,

Hairston persisted, calling three or four more times and telling her he was

coming over the next day.

     C.H. testified she was “very upset” and “crying” after speaking to

Hairston.   Id. at 88.      Johnson asked her what was wrong, and she

                                     -3-
J-A13033-15



eventually confided that Hairston had been sexually abusing her for years.2

Johnson then offered to stay with her that night to make sure she was safe.

Id. at 89.     He testified C.H. told him, “You don’t know my dad.         I got a

feeling he’s going to come. He’s going to do something.” Id. at 49.

       At approximately 7:00 a.m., on the morning of May 21st, C.H. heard

her doorbell ring, followed by knocking.          When she did not immediately

respond, she heard knocking on the windows, and recognized Hairston’s

voice yelling for her.      C.H. panicked and hid in her closet.    Id. at 89-90.

Johnson then went to the door and saw Hairston trying to lift the door latch.

Johnson, who had met Hairston before, tried to calm him down, and opened

the door. Johnson testified that when Hairston entered the apartment, he

“looked crazy” like he was “possessed.”          Id. at 52.   Hairston kept asking

where C.H. was, and eventually found her, “hysterically crying,” hiding in the

closet. Id. Hairston then said, “I’m not going to hurt nobody” as he pulled

out a gun. Id. at 53.

       Hairston began waving the gun at both of them, and stated, “I’m not

going to jail” and “Everybody is going to die.”         Id. at 53, 92.   Although
____________________________________________


2
  Johnson testified that C.H. was reluctant to tell him why she was upset by
Hairston’s calls. She initially told Johnson that Hairston would not leave her
alone. However, after Johnson continued to question her, C.H. admitted
that she and Hairston had been having sex since she was young. Id. at 47-
48. On cross-examination, Johnson clarified that C.H. told him “she was
being raped.” Id. at 63. He also stated that their conversation lasted “a
couple hours.” Id.




                                           -4-
J-A13033-15



Johnson continued to try to placate Hairston, Hairston pointed the gun at

him and told him he had better leave.       At that point, Johnson left the

apartment to find help.

     When C.H. and Hairston were alone in the apartment, Hairston asked

if Johnson was her boyfriend.     When she replied yes, he stated “The only

person that you will be fucking will be me.” Id. at 93. He then pushed her

onto the couch, pointed the gun at her, and ordered her to go into her

bedroom. Hairston proceeded to undress himself and tried to undress C.H.,

but she resisted. Id. at 94.

     In the meantime, Johnson flagged down a passing police officer,

Pittsburgh Police Sergeant William Gorman, and told him there was a guy

with “a gun acting crazy” in the apartment upstairs. Id. at 55. Sergeant

Gorman radioed for back-up and, when additional officers arrived, they

pounded on the locked, outer security door.     C.H. testified that when she

and Hairston heard the officers at the door, Hairston put his pants back on,

removed the clip from the gun, and threw the gun under her bed. Hairston

then told C.H. to “go to the door and tell [the officers] everything was okay

and that they could leave.” Id. at 96. However, when C.H. answered the

door, she told the officers Hairston had a gun, and then she ran down the

street toward Johnson. Id. at 97.

     Sergeant Gorman testified that C.H. “was ash in color, shaking, [and]

crying” when she answered the door, and “just kept repeating under her

breath, He’s got a gun.”       N.T., 12/13/2001, at 197.   After the officers

                                     -5-
J-A13033-15



ensured C.H. was safely away from the premises, they entered the

apartment and announced their presence.            There, they encountered

Hairston, wearing only slacks, walking from the bedroom.          The officers

placed him on the floor and handcuffed him. Sergeant Gorman explained to

Hairston why the police were called, and Hairston claimed he lived in the

apartment, and found a man there with his daughter. He also began saying

“I can’t go to jail. I’ve never been arrested.” Id. at 199. Sergeant Gorman

recovered a black semi-automatic pistol from the bedroom floor, and a live

bullet lying approximately one foot from the gun.       Id. at 200.     As the

officers were escorting Hairston out of the building, he broke free, yelled “I

can’t go to jail,” and ran off the porch onto the canopy of the adjacent

storefront. Id. at 202, 225. The awning then “smashed into the store front

window and [Hairston] hit the sidewalk.” Id. at 221. Although Hairston was

injured in the fall, he continued to struggle with police, stating “I didn’t do

anything” and “I’m not going to jail,” before they were finally able to subdue

him. Id. at 222.

      Hairston was subsequently charged with a multitude of crimes.        For

the repeated sexual abuse of his stepdaughter, Hairston was charged at

Docket No. 9862-2000, with rape, involuntary deviate sexual intercourse

(“IDSI”) (two counts), sexual assault, aggravated indecent assault, indecent




                                     -6-
J-A13033-15



assault, and corruption of minors.3 With regard to the events that occurred

on May 21, 2000, Hairston was charged at Docket No. 8984-2000, with

burglary, attempted rape, carrying a firearm without a license, terroristic

threats (two counts), simple assault (two counts), indecent assault, resisting

arrest, attempted escape, possession of an instrument of crime, and

harassment by communication.4

       The cases were later consolidated for a jury trial scheduled to begin in

December of 2001. However, while Hairston was free on bail prior to trial,

he was arrested and charged with the murder of his wife and son.5 Hairston

____________________________________________


3
  See 18 Pa.C.S. §§ 3121(a)(1) and (2), 3123(a)(1) and (2), 3124.1,
3125(a)(1), 3126(a)(1), and 6301, respectively. With regard to the two
counts of IDSI, Count 2 was based on conduct that occurred from May 30,
1995, through May 21, 2000, and Count 5 was based on conduct that
occurred from 1993 through May 29, 1995. See Criminal Information,
Docket No. 9862-2000, 8/15/2000.
4
 See 18 Pa.C.S. §§ 3502, 901/3121, 6106, 2706, 2701(a)(3), 3126(a)(1),
5104, 901/5121, 907(b), and 5504(a)(1) or (2), respectively.
5
   On June 11, 2001, Hairston struck his wife and autistic son with a
sledgehammer, stabbed himself twice in the chest, and ignited the house on
fire, intending to kill himself, as well his family members.          Hairston
acknowledged he “intentionally piled debris around the house to fuel the fire
and to ‘make sure that we were gone.’” Commonwealth v. Hairston, 84
A.3d 657, 663 (Pa. 2014) (citation omitted), cert. denied, 135 S. Ct. 164
(U.S. 2014). Responding firefighters found Hairston’s son alive, but the boy
later died while being treated at the hospital. Hairston’s wife was found
dead at the scene. Hairston subsequently admitted to the police “that he
had killed his wife and started the fire, and that his motivation for doing so
was anxiety and outrage over the pending rape allegations and imminent
trial on these charges.” Id. at 662.




                                           -7-
J-A13033-15



was subsequently convicted of two counts of first-degree murder and

sentenced to death on July 11, 2002.6            His conviction and death sentence

have been upheld on appeal. See Hairston, supra.

       With regard to the case sub judice, on December 14, 2001, following a

three-day trial, a jury returned a verdict of guilty on all charges at Docket

No. 9862-2000, and all charges except burglary, indecent assault, and

harassment by communication at Docket No. 8984-2000.7               Thereafter, on

December 17, 2001, the Commonwealth notified Hairston of its intent to

seek a mandatory minimum sentence for two of the convictions.8 The cases

proceeded to sentencing on February 28, 2002.

____________________________________________


6
  The murder charges were originally consolidated with the charges sub
judice for trial. However, the Commonwealth later sought to sever the
murder charges “for the express purpose of utilizing a conviction of the
assault charges as an aggravating circumstance in the penalty phase of the
murder trial.” Id. at 677.
7
  Hairston did not testify at trial. However, counsel stated, during his
opening and closing remarks, that Hairston admitted he and C.H. were
involved in a consensual sexual relationship, which began after she turned
18 years old. See N.T., 12/12/2001 at 39-40; N.T., 12/13/2001, at 255.
Counsel intimated that C.H. told Johnson she had been raped because “it
was easier to say that someone was raping her over a period of time than
trying to explain how she could have had a sexual relationship with the man
who she called dad but was her stepfather.” N.T., 12/12/2001, at 40.
8
  Specifically, the Commonwealth sought a mandatory minimum sentence
pursuant to 42 Pa.C.S. § 9712 on the attempted rape conviction at Docket
No. 8984-2000, because Hairston used a firearm, and pursuant to 42
Pa.C.S. § 9718 for the one IDSI conviction at Docket No. 9862-2000, due to
the age of the victim at the time of the crime.




                                           -8-
J-A13033-15



         At Docket No. 9862-2000, the court imposed a sentence of 10 to 20

years’ imprisonment for rape, a consecutive term of 10 to 20 years for one

count of IDSI, a consecutive mandatory minimum sentence of 10 to 20

years for a second count of IDSI, and a consecutive term of two to five years

for corruption of minors — an aggregate sentence of 32 to 65 years’

imprisonment.9        At Docket No. 8984-2000, the trial court imposed a

mandatory minimum sentence of 10 to 20 years’ imprisonment for

attempted rape, a consecutive term of three to seven years for carrying a

firearm without a license, and two consecutive sentences of two to five years

for each count of terroristic threats — an aggregate sentence of 17 to 37

years’ imprisonment.10 Additionally, the court directed the sentences at each

docket number run consecutive to each other.        Therefore, the aggregate

sentence imposed was 49 to 132 years’ imprisonment.

        Hairston did not file a timely direct appeal. Rather, on May 8, 2006,

he filed an untimely post-conviction collateral petition seeking, inter alia,

reinstatement of his direct appeal rights. By order entered May 30, 2006,

the court granted Hairston’s request and reinstated his direct appeal rights.

Thereafter, on June 7, 2006, Hairston filed a motion for leave to file post-



____________________________________________


9
    The remaining convictions merged for sentencing purposes.
10
     No further penalty was imposed on the remaining convictions.




                                           -9-
J-A13033-15



sentence motions nunc pro tunc.11              Hairston followed this motion with a

preemptory notice of appeal, filed on June 20, 2006, in which he stated he

“desires this notice to be inoperative if and when his right to file post-

sentencing motions is reinstated on or before June 29, 2006.”               Notice of

Appeal, 6/20/2006. The court did not reinstate Hairston’s right to file post-

sentence motions within the relevant time period, and the case proceeded

on appeal.

       On July 3, 2008, a panel of this Court quashed the appeal, concluding

the trial court erred in reinstating Hairston’s direct appeal rights since his

collateral petition was untimely filed.         Thereafter, on December 18, 2009,

the Pennsylvania Supreme Court denied Hairston’s petition for review. See

Commonwealth           v.   Hairston,      959 A.2d 964   (Pa.   Super.   2008)

(unpublished memorandum), appeal denied, 986 A.2d 149 (Pa. 2009).

       Hairston then pursued habeas corpus review in federal court.

Subsequently, on November 6, 2012, the United States District Court for the

Western District of Pennsylvania reinstated Hairston’s state appellate rights.

See Order, 11/6/2012.           Thereafter, on January 7, 2013, the trial court

entered an order reinstating Hairston’s right to file post-sentence motions

within 60 days of the entry of the order. The court vacated its January 7th
____________________________________________


11
    Although Hairston requested leave to file post-sentence motions in his
collateral petition, the trial court did not expressly grant him leave to do so
in its May 30, 2006, order.




                                          - 10 -
J-A13033-15



order, in part, on January 21, 2013, and directed Hairston to file post-

sentence motions no later than January 31, 2013.        See Order, 6/21/2013

(noting post-sentence motions must be filed no later than 10 days after

sentencing).

       Hairston filed an initial post-sentence motion on January 30, 2013,

followed by a supplemental motion on May 29, 2013. On June 12, 2013, the

trial court entered an order denying Hairston’s post-sentence motions, and

this timely appeal followed.12

       Hairston raises the following six issues on appeal:13

       (1)    Whether the trial court erred in limiting Hairston’s cross-
              examination of C.H. regarding poems she wrote during the
              time of the alleged abuse?

       (2)    Whether the trial court abused its discretion in permitting
              witness Jeffrey Johnson to testify to numerous hearsay
              statements made by the purported victim?
____________________________________________


12
    On July 23, 2013, the trial court ordered Hairston to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b)
no later than September 15, 2013. Hairston complied with the court’s
directive, and filed a concise statement on September 13, 2013. Thereafter,
appellate counsel filed a petition to withdraw, which the trial court granted
on November 6, 2013. Newly appointed counsel, Bruce Antkowiak, Esq.,
petitioned for leave to file a supplementary concise statement, which was
granted by the trial court on November 27, 2013. Thereafter, Antkowiak
filed a supplementary concise statement on December 26, 2013. The trial
court subsequently filed three opinions (8/26/2014, 9/18/2014, and
10/28/2014). The first two opinions appear to be identical, and the third
contains only stylistic changes. Accordingly, we will refer only to the third
opinion in our review.
13
   We have reorganized Hairston’s claims as listed in his brief for purposes of
disposition.



                                          - 11 -
J-A13033-15


      (3)   Whether the trial court abused its discretion in admitting
            testimony that C.H.’s mother and brother were deceased?

      (4)   Whether the trial court erred in failing to provide the jury
            with a mistake of fact instruction?

      (5)   Whether the accumulation of prejudice from each of the
            alleged trial court errors warrants relief?

      (6)   Whether the trial court’s imposition of a mandatory
            minimum sentence for several convictions was illegal?

See Hairston’s Brief at i-ii.

      Hairston first challenges the ruling of the trial court limiting his cross-

examination of C.H. concerning “intimate” poems she wrote during the time

she alleged she was being sexually abused by Hairston.         Preliminarily, we

note both the scope of cross-examination and the admissibility of evidence

are matters within the discretion of the trial court, which we will reverse on

appeal only upon a showing of an abuse of discretion. Commonwealth v.

Ballard, 80 A.3d 380, 394 (Pa. 2013), cert. denied, 134 S. Ct. 2842 (U.S.

2014); Commonwealth v. Stokes, 78 A.3d 644, 654 (Pa. Super. 2013)

appeal denied, 89 A.3d 661 (Pa. 2014).

      Prior to the start of trial, the Commonwealth moved to restrict

Hairston’s cross-examination of C.H. regarding certain poems she wrote

when she was 18 years old. The prosecutor stated that during jury selection

the previous day, defense counsel turned over a booklet of poems written by

C.H. which counsel intended to cross-examine her about at trial.           N.T.,

12/12/2001, at 5. The prosecutor argued that the poems were irrelevant, as

well as inadmissible under the Rape Shield Law.        Id.   See 18 Pa.C.S. §



                                     - 12 -
J-A13033-15



3104.     Defense counsel disagreed, contending the poems were relevant

because they were written during the time the rapes allegedly occurred.

Further, because Hairston’s defense was that C.H. consented to the sexual

acts after she turned 18 years old, counsel argued the poems were relevant

to attack her credibility and demonstrate her consent. N.T., 12/12/2001, at

6.

        The trial court first ruled that if the poems related to anyone other

than Hairston, they were inadmissiable under the Rape Shield Law as

evidence of C.H.’s past sexual conduct. Id. at 6. However, the court further

stated counsel could, preliminarily, establish if the poems were written about

Hairston, in which case they would be relevant for cross-examination

purposes. The court explained:

              THE COURT: You need simply only to ask [C.H.] when
        she’s on the stand on cross-examination when you wrote this
        particular passage, were you referring to the defendant.

              If she says yes, then it may well be it’s appropriate for you
        to cross-examine.

              If she says no, it won’t go any further.

              [Defense Counsel]: I understand that.

              THE COURT: Unless you can establish through some other
        evidence that it is he to whom she’s referring.

              [Defense Counsel]: I understand that.

Id. at 6-7.

        Thereafter, during cross-examination of C.H., defense counsel first

established that she did not have a boyfriend from the ages of 18 through


                                      - 13 -
J-A13033-15



21. N.T., 12/13/2001, at 154. He then asked her about a number of poems

she had written and compiled in a book. N.T., 12/13/2001, at 158. C.H.

acknowledged that “[a] lot” of the poems were written when she was 18

years old and that “some of [the] poems are descriptive, in an intimate

nature, as to male and female[.]”        Id.    Immediately thereafter, the

Commonwealth objected on two bases:         (1) Hairston failed to file written

notice of this evidence under the Rape Shield Law, and (2) Hairston failed to

establish the poems were written about him per the court’s pretrial ruling.

Id. at 158-159. In response, defense counsel argued (1) the Rape Shield

Law was not applicable because his questions did not involve “actual sexual

conduct,” but rather focused on poetry, and (2) he had laid a foundation for

the evidence by establishing C.H. did not have a boyfriend at the time the

poems were written. Id. at 159. Defense counsel also argued the poems

did not refer to past sexual conduct because they were written while the

conduct was taking place. Id. at 160. The court overruled the objection.

Thereafter, counsel showed C.H. certain poems and attempted to establish

they were of an intimate nature. Id. at 162-163. Each time, however, the

trial court sustained the Commonwealth’s objection because counsel had not

established the poems were relevant to the charges at issue. Id. Counsel

then asked C.H. if each poem was written about Hairston, to which she

responded, “No.”    Id. at 162-164.    With this factual background, we will

consider Hairston’s claim on appeal.




                                   - 14 -
J-A13033-15



     Hairston argues the trial court erred in limiting his cross-examination

of C.H. regarding the poems for several reasons.      First, he contends the

Rape Shield Law does not apply. He asserts “[t]he poems did not represent

‘past sexual conduct’” of the victim because they were written at the time

the conduct was ongoing. Hairston’s Brief at 28. Second, Hairston argues

that even if the law was applicable, the poems were admissible to

demonstrate “that the relationship [Hairston] had with [C.H.] during these

critical years was consensual.”   Id. at 29.   Third, he contends the court

improperly excluded the evidence based on its own credibility determination

that C.H. was telling the truth when she testified that the poems were not

written about Hairston.   He further asserts “the jury should have been

allowed to read the poems and assess whether they did refer to Hairston,

the only individual [C.H.] said she was having intimate relations with at the

time she wrote them.” Id. at 28-29. Lastly, Hairston claims the trial court’s

error in limiting his use of this evidence was not harmless because the

“probative value [of the poems] overwhelmed any suggestion of unfair

prejudice and nothing else in this case was as potentially compelling on the

issue of the consensual nature of the sexual relations all parties admitted

were ongoing during the time these poems were written.” Id. at 31-32.

     The Rape Shield Law was enacted to “prevent a trial from shifting its

focus from the culpability of the accused toward the virtue and chastity of

the victim ... [and] to exclude irrelevant and abusive inquiries regarding

prior sexual conduct of sexual assault complainants.”   Commonwealth v.

                                   - 15 -
J-A13033-15



K.S.F., 102 A.3d 480, 484 (P. Super. 2014) (citations omitted). The statute

generally precludes evidence of the alleged victim’s past sexual conduct,

including specific instances, opinion evidence and reputation evidence.        18

Pa.C.S. § 3104(a). However, the statute permits “evidence of the alleged

victim’s past sexual conduct with the defendant where consent of the alleged

victim is at issue and such evidence is otherwise admissible pursuant to the

rules of evidence.”14        Id.     Further, Section 3104(b) mandates that a

defendant who seeks to offer evidence of the victim’s prior sexual conduct

under subsection (a) “shall file a written motion and offer of proof at the

time of trial.” 18 Pa.C.S. § 3104(b).

       Here, the trial court concluded that C.H.’s poems fell under the rubric

of Rape Shield evidence and Hairston’s failure to file the requisite written

motion and offer of proof prior to trial “was sufficient to justify excluding this

evidence.”    Trial Court Opinion, 10/23/2014, at 10.     Nevertheless, despite

____________________________________________


14
   The courts of this Commonwealth have also found three other exceptions
to the Rape Shield Law, namely:

       (1) evidence that negates directly the act of intercourse with
       which a defendant is charged; (2) evidence demonstrating a
       witness' bias or evidence that attacks credibility; and (3)
       evidence tending to directly exculpate the accused by showing
       that the alleged victim is biased and thus has motive to lie,
       fabricate, or seek retribution via prosecution.

Commonwealth v. Burns, 988 A.2d 684, 690 (Pa. Super. 2009) (citations
omitted), appeal denied, 8 A.3d 341 (Pa. 2010). Hairston does not argue
any of these other exceptions are applicable in the present case.



                                          - 16 -
J-A13033-15



this omission, the court gave Hairston the opportunity to lay a foundation for

the admissibility of the poems by establishing they were, in fact, written

about Hairston. However, the trial court explained: “Once [C.H.] testified

that the poems were not about the defendant, any further inquiry into the

content of the poems, and the poems themselves, became inadmissible.”

Id.   The court further opined that “[p]ermitting inquiry into poems [C.H.]

wrote about intimate relations with persons other than the defendant would

have constituted an irrelevant and abusive intrusion into the victim’s sexual

conduct.” Id. at 10-11.

      We find no abuse of discretion on the part of the trial court. First, we

agree the poems at issue were subject to the Rape Shield Law. As noted

supra, Hairston’s defense to the rape charges was consent.           Through

counsel, he admitted he had sex with C.H. after she turned 18 years old, but

claimed it was a consensual relationship.    Accordingly, Hairston sought to

introduce the poems at issue as evidence that C.H. wrote romantic and

intimate poems about their relationship to discredit her testimony that she

did not consent to their sexual relationship.    See Hairston’s Brief at 29

(stating his “entire purpose for wanting to admit these poems was … to

argue that they demonstrated that the relationship he had with her during

these critical years was consensual.”).   This is the essence of Rape Shield

evidence.

      Further, Hairston’s contention that the poems did not relate to “past

sexual conduct” because they were written during the time the offenses

                                    - 17 -
J-A13033-15



were ongoing is specious. Id. at 28. Hairston sought to cross-examine C.H.

about these poems because he wanted the jury to infer, from the tone and

content of the poetry, that their sexual relationship was consensual.

Therefore, we agree the proposed evidence implicated Rape Shield Law

protections, and Hairston’s failure to file a pretrial written motion asserting

the admissibility of this evidence is fatal to his claim. See Commonwealth

v. Beltz, 829 A.2d 680, 684 (Pa. Super. 2003).

        Nevertheless, even if we were to find the evidence did not implicate

Section 3104, we would still conclude Hairston is entitled to no relief because

he failed to demonstrate the relevancy of the evidence.             At the time of

Hairston’s trial, Pennsylvania Rule of Evidence 401 defined relevant evidence

as “evidence having any tendency to make the existence of any fact that is

of consequence to the determination of the action more probable or less

probable than it would be without the evidence.” Pa.R.E. 401 (1988).15

        Here, Hairston failed to provide any evidence that the poems written

by C.H. were, in fact, about him. The fact that she wrote intimate poetry,

____________________________________________


15
     The statute was amended effective March 18, 2013, to read as follows:

        Evidence is relevant if:

        (a) it has any tendency to make a fact more or less probable
        than it would be without the evidence; and

        (b) the fact is of consequence in determining the action.

Pa.R.E. 401.



                                          - 18 -
J-A13033-15



during the same time period she alleged she was being raped by Hairston,

does not demonstrate that she consented to a sexual relationship with him.

See Commonwealth v. Northrip, 945 A.2d 198, 206 (Pa. Super. 2008)

(affirming trial court’s preclusion of victim’s diary entries that contained no

reference to victim’s sexual abuse by stepfather; “[b]ecause the evidence

contained in these books have had no probative value, we agree with the

trial court that the evidence was irrelevant and did not qualify as

impeachment evidence.”), aff’d on other grounds, 985 A.2d 734 (Pa. 2009).

        Furthermore, we reject Hairston’s contention that the trial court

excluded the evidence based on its “own credibility finding regarding [C.H.’s]

testimony.” Hairston’s Brief at 29. Here, C.H. denied the poems were about

Hairston, and Hairston presented no evidence to rebut her testimony. The

trial court, therefore, properly determined the poems were not relevant to

the issues at trial, namely, whether Hairston raped C.H.

        Additionally, we note Hairston’s reliance on both Commonwealth v.

Baronner, 471 A.2d 104 (Pa. Super. 1984), and K.S.F., supra, is

misplaced.

        In Baronner, the defendant sought to introduce evidence that he and

the victim had engaged in consensual sexual relations before the purported

rape.    At a pretrial hearing, the court refused to permit the evidence

because it found the victim credible when she testified that she and the

defendant had never engaged in consensual sex. On appeal, a panel of this

Court reversed, concluding:

                                    - 19 -
J-A13033-15


     The credibility of appellant’s consent defense … was for the jury.
     It was not for the trial judge to reject relevant trial testimony
     and keep it from the jury merely because he did not believe it.

Baronner, supra, 471 A.2d at 106. Here, the trial court did not make a

credibility determination regarding Hairston’s consent defense.      Rather, it

determined Hairston’s offer of proof regarding the proposed evidence was

insufficient. Therefore, we find Baronner distinguishable.

     The same is true for this Court’s decision in K.S.F. In that case, the

victim alleged that her stepfather had sexually abused her. The defendant

sought to introduce evidence of the victim’s Facebook profile in which she

described herself as a “virgin.” Following an in camera hearing, in which the

victim explained that she meant she never had consensual sex, the court

precluded the evidence.     On appeal, a panel of this Court reversed,

concluding the trial court abused its discretion in determining the victim’s

explanation of the posting was credible. The panel opined:

     “The purpose of [an in camera] hearing required by the Rape
     Shield Law is to enable a trial court to determine whether
     tendered defense evidence of the victim’s prior sexual activity is
     relevant and admissible.” The trial court is not to use the hearing
     to assess the credibility of the evidence sought to be admitted.
     Credibility determinations are to be made by the jury.

K.S.F., supra, 102 A.3d at 485 (citations omitted).          The panel further

stated, “nothing was as significant as [the victim’s] explicit statement that

the very acts that were at the heart of the prosecution in fact may never

have occurred.” Id. at 486. The poems at issue herein do not contain such




                                   - 20 -
J-A13033-15



an “explicit statement” that the acts at issues may never have occurred.16

Therefore, we conclude the trial court properly excluded the evidence on

relevance grounds, and, accordingly, Hairston’s first claim fails.17

       Next, Hairston contends the trial court abused its discretion when it

permitted Johnson to testify to hearsay statements made by C.H.               Our

review of a challenge to the admissibility of evidence is well-established:

       The admissibility of evidence is a matter directed to the sound
       discretion of the trial court, and an appellate court may reverse
       only upon a showing that the trial court abused that discretion.
       The threshold inquiry with admission of evidence is whether the
       evidence is relevant. “Evidence is relevant if it logically tends to
       establish a material fact in the case, tends to make a fact at
       issue more or less probable, or supports a reasonable inference
       or presumption regarding the existence of a material fact.” In
       addition, evidence is only admissible where the probative value
       of the evidence outweighs its prejudicial impact.          However,
       where the evidence is not relevant there is no need to determine
       whether the probative value of the evidence outweighs its
       prejudicial impact.
____________________________________________


16
   Indeed, upon our review of the poems at issue, we do not find they
acknowledge or even intimate that C.H. had engaged in consensual sexual
relations with the subject of the prose. See Supplemental Statement of
Matters Complained of on Appeal, 12/26/2013, Exhibits 1, 2.
17
   We emphasize Hairston was permitted to introduce testimony that C.H.
wrote poems of “an intimate nature” during the time she alleged she was
being sexually abused by Hairston.      N.T., 12/13/2001, 2001, at 158.
Further, Hairston also introduced into evidence (1) a Christmas card from
1999, that C.H. sent to Hairston and her mother, which indicated her “good
will and thank and love” towards Hairston, and (2) a letter she wrote to
them around the time she moved out indicating “the reason why [she was]
moving was because of the … verbal fighting between [] Hairston and [her]
mother[,]” without any reference to the purposed sexual abuse. N.T.,
12/13/2001, at 165-166.



                                          - 21 -
J-A13033-15



Stokes, supra, 78 A.3d at 654.

     This issue concerns the testimony of C.H.’s boyfriend, Jeffrey Johnson.

Johnson, a witness and victim in the case at Docket No. 8984-2000, testified

regarding the events that occurred in C.H.’s apartment from the late evening

hours of May 20, 2000, to the early morning hours of May 21, 2000.

Johnson recounted that when he and C.H. returned to her apartment after a

date, C.H. listened to messages on her phone and seemed to get “agitated.”

N.T., 12/12/2001, at 46.      He recounted the phone continued to ring

throughout the evening, and C.H. “seemed even more upset” after

answering the calls. Thereafter, the following exchange took place:

           [Commonwealth:] Did you ask [C.H.] what was wrong?

           [Johnson:] Yes.

           I asked her, What’s wrong?

           I’m like, You are kind of upset.

          [Hairston’s     Counsel:]         Objection,   Your   Honor,
     hearsay.

           …

          [Commonwealth:] Your Honor, I believe that this
     witness said the victim, [], was upset and was about to
     cry.

          I’m going to ask him just briefly what she was upset
     about.

           I think that would be an excited utterance.

           THE COURT: Objection is overruled.

     BY [COMMONWEALTH:]




                                   - 22 -
J-A13033-15


           [Commonwealth:] Now, when you saw that [C.H.] was
     upset, you thought she was going to cry, did you ask her what
     was wrong?

           [Johnson:] Yes.

           [Commonwealth:] What did she say to you?

           [Johnson:] That’s when she started crying.

           She was like, He won’t leave me alone.       He’s bothering
     me.

           I was like, Who? What’s going on?

           She was like, My dad. He won’t leave me alone. He won’t
     let me lead my life.

           I kept asking her to tell me more.

           Why are you so upset? What’s the problem?

          She started getting more in-depth, talking about how he
     keeps on bothering me. He won’t leave me alone.

            I kept prying, asking what would make you so upset if he’s
     calling at night.

          She was like, Oh, you just don’t know.        You just don’t
     know.

          He did call again and she answered, then she put the
     phone back down.

           She started really crying.

           I was like, Tell me what’s going. What’s wrong? What’s
     going on?

           She was like, I don’t want to talk about it. I don’t want to
     talk about.

           I said, Why don’t you tell me what’s going on?

           Eventually after like a couple seconds she started talking
     about my father. It happened a long time ago. It started a long
     time ago.

           I was like, What happened a long time ago?


                                   - 23 -
J-A13033-15


           She was like, Well, we had sex.

           I was like, What, you know, you guys had sex?

           Yeah. We were having sex when I was young. He won’t
     leave me along (sic). He keeps on bothering me.

           I was like shocked when she told me her father.

           I said, Have you told anybody about this, ever said
     anything about it?

           She said, No. You are the first person.

           She started crying even more.

           Then I said, Calm down.

           She said, I don’t want you to tell nobody.

          I said, I’m not going to say nothing. I am not going to tell
     anybody anything.

          She started telling me about certain incidents, how
     everything happened.

           I was just taken back when she told me.

           I asked her, Do you want me to stay the night? Because
     she didn’t want me to leave.

           She’s like, No. Don’t stay.

           I said, Why?

           She said, You don’t know my dad. I got a feeling he’s
     going to come. He’s going to do something.

           I said, I’ll stay here until you – everything is cool.

Id. at 46-49 (emphasis added).           The trial court determined C.H.’s

statements were admissible under the excited utterance exception to the

hearsay rule. See Trial Court Opinion, 10/23/2014, at 7-8.

     It is axiomatic that, as a general rule, hearsay statements are not

admissible as evidence. Pa.R.E. 802. However, the Pennsylvania Rules of


                                    - 24 -
J-A13033-15



Evidence provide a number of exceptions to this general rule, including an

exception for “excited utterances.” An “excited utterance” is “[a] statement

relating to a startling event or condition, made while the declarant was

under the stress of excitement that it caused.”       Pa.R.E. 803(2).    The

Supreme Court has further defined an “excited utterance” as:

     A spontaneous declaration by a person whose mind has been
     suddenly made subject to an overpowering emotion caused by
     some unexpected and shocking occurrence, which that person
     had just participated in or closely witnessed, and made in
     reference to some phase of that occurrence which he perceived,
     and this declaration must be made so near the occurrence both
     in time and place as to exclude the likelihood of its having
     emanated in whole or in part from his reflective faculties.

Commonwealth v. Wholaver, 989 A.2d 883, 906 (Pa. 2010) (citation

omitted), cert. denied, 549 U.S. 1171 (2007).      While the courts of this

Commonwealth have not set a time limit within which the statement must be

made after the precipitating startling event, they have explained the “‘[t]he

crucial question … is whether, at the time the statement is made, the

nervous excitement continues to dominate while the reflective processes

remain in abeyance.”     Id. at 907 (citation omitted).    Accordingly, “the

determination is factually driven, made on a case-by-case basis.” Id.

     This Court’s decision in Commonwealth v. Crosby, 791 A.2d 366,

(Pa. Super. 2002), is instructive.   In that case, the victim, a 30-year-old

woman who suffered from cerebral palsy and mental retardation, was

transported by van each day to a facility where she performed menial tasks.

Id. at 368-369. On the day in question, the victim’s mother returned home

                                     - 25 -
J-A13033-15



with her granddaughter to find the van parked in her driveway. When she

walked into the house, the mother “observed her daughter with her shirt

pulled up and her abdomen and bra exposed” and the defendant at her side.

Id. at 369.     The mother told the defendant to leave, and retrieved her

granddaughter from her car. Several minutes later, the mother confronted

the victim, who had retreated to her bedroom.      Id.   When she asked the

victim what had happened, the victim “lower[ed] her head, something she

typically did when she was upset.” Id. at 371. She then cried as she told

her mother the defendant touched her “‘titties’ and her ‘pee pee’ and that it

hurt.” Id. at 369.

      On appeal, a panel of this Court considered whether the victim’s

statement was properly admitted as an excited utterance. The Court noted:

      The excited utterance exception includes statements made in
      response to questioning as well as those made shortly after the
      event, not just those made immediately thereafter. What is
      required, however, is “a sufficient confluence of time and events
      to vest special reliability in the statement.”

Id. at 370 (citations omitted).     In finding the statement was properly

admitted, the panel explained “[t]he emotional state of the victim and the

promptness of her statement combine[d] to satisfy the rule.” Id. at 371.

      In the present case, Hairston contends the trial court abused its

discretion when it admitted C.H.’s statements to Johnson as an excited

utterance.    Specifically, Hairston argues the statements were not uttered,

spontaneously, in response to a startling event, but rather, “it was only with

Johnson’s cajoling that [C.H.] described, over a two hour period, the

                                    - 26 -
J-A13033-15



allegations against her step-father.” Hairston’s Brief at 34. He asserts there

was no startling event that preceded her statements, and the court’s ruling

would allow the admission of statements made “by anyone who appeared to

be upset about something[]” which, he emphasizes, “is not, and has never

been the rule.” Id. at 35. Furthermore, Hairston contends the court’s ruling

was prejudicial because Johnson’s narrative “unfairly bolstered” the victim’s

credibility, by permitting Johnson “to give the jury [C.H.’s] version of [the]

events before [she] even testified.” Id.

     Relying on Crosby, supra, the trial court concluded C.H.’s statements

to Johnson were admissible as an “excited utterance.” Specifically, the court

opined:

     [T]he evidence established that [C.H.] was “upset”. When she
     began to tell what had happened, she, too began to cry. Just as
     the victim being “upset” and crying in Crosby was sufficient to
     establish that the victim was “suddenly made subject to an
     overpowering emotion”, so, too, those facts were sufficient in
     this matter to establish that this victim was made subject to that
     emotional state when she made her statements. In addition, the
     statements made by [C.H.] were made a short time period after
     the events she was describing had taken place. Finally, the fact
     that her statements came as a result of questioning from Mr.
     Johnson did not render them inadmissible hearsay. The victim’s
     mother in Crosby also asked questions to elicit the statements.
     The Court is satisfied that [C.H.’s] statements to Johnson were
     properly admitted as excited utterances.

Trial Court Opinion 10/23/2014, at 8.

      We disagree. Although we conclude [C.H.’s] statements that Hairston

was bothering her and would not leave her alone might qualify as excited

utterances, her later prolonged confession of the ongoing sexual abuse does


                                    - 27 -
J-A13033-15



not. The facts in the present case are much different from those in Crosby.

In that case, the victim’s statements were made minutes after the abusive

act.   Based on the victim’s limited mental capacity and highly emotional

state, it was very unlikely that her statements “emanated in whole or in part

from [her] reflective faculties.”   Crosby, supra, 791 A.2d at 370 (citation

omitted).

       Conversely, in the present case, C.H.’s statements did not immediately

follow the sexually abusive acts. Further, while Hairston’s phone calls may

have been upsetting, C.H. did not allege that Hairston said anything that

could be construed as “shocking,” so as to make her subject to an

“overpowering emotion.”     Id. (citation omitted).   Moreover, according to

Johnson, she was very reluctant to tell him what was bothering her. He had

to ask her again and again, before she finally relented.       This repeated

cajoling is much more extensive than the circumstances in Crosby, where

the victim’s mother “asked her daughter what had happened,” and victim

immediately told her mother about the abuse. Id. at 369. Accordingly, we

conclude C.H.’s statements concerning the sexual abuse did not qualify as

an excited utterance because (1) they were not made shortly after the

abuse, and (2) they were made only after prolonged questioning by Johnson

when C.H. had time to formulate her response. Therefore, we find the trial

court erred in admitting the statements under the excited utterance

exception to the hearsay rule.




                                     - 28 -
J-A13033-15



      Nevertheless, we may affirm the decision of the trial court “on any

applicable basis.” Commonwealth v. Lambert, 57 A.3d 645, 648 n.1 (Pa.

Super. 2012), appeal denied, 67 A.3d 795 (Pa. 2013).       Here, we conclude

Hairston waived his challenge to the admissibility of the statements in

question.

      It is axiomatic that “[i]n order to preserve an issue for review, a party

must make a timely and specific objection.” Commonwealth v. Duffy, 832
A.2d 1132, 1136 (Pa. Super. 2003) (quotation omitted), appeal denied, 845
A.2d 816 (Pa. 2004). See also Pa.R.E. 103(a)(1) (“A party may claim error

in a ruling to admit … evidence only: (1) if … a party, on the record: (A)

makes a timely objection, motion to strike, or motion in limine; and (B)

states the specific ground, unless it was apparent from the context[.]”).

Moreover, the Pennsylvania Rules of Evidence further provide that “[o]nce

the court rules definitively on the record--either before or at trial--a party

need not renew an objection or offer of proof to preserve a claim of error for

appeal.” Pa.R.E. 103(b).

      Here, after Johnson testified C.H. was visibly upset as a result of the

phone calls she was receiving, he stated he asked her what was wrong. At

that point, Hairston objected, claiming the testimony would be hearsay.

N.T., 12/12/2001, at 46-47. The prosecutor responded, “I’m going to ask

him just briefly what she was upset about. I think that would be an excited

utterance.”   Id. at 47.    The court overruled Hairston’s objection.      The

prosecutor then asked Johnson if he asked C.H. what was wrong, to which

                                    - 29 -
J-A13033-15



he replied, “Yes.”    Id.   The prosecutor next asked, “What did she say to

you?”     Id.   Johnson responded that C.H. began crying and told him her

father keeps bothering her, and will not leave her alone.        Id.   As stated

above, we agree with the trial court that those statements by C.H. were

admissible as an excited utterance. C.H. was visibly upset as a result of the

repeated phone calls, and the statements were made in reference to the

calls and immediately thereafter. See Crosby, supra, 791 A.2d at 370.

        However, Johnson then testified that he “kept asking her to tell [him]

more” and he “kept prying, asking what would make [her] so upset if he’s

calling at night.”    N.T., 12/12/2001, at 47-48.     He also stated C.H. was

reluctant to tell him why she was upset, and kept saying “I don’t want to

talk about it.” Id. at 48. It was not until Johnson asked her multiple times

what was wrong, that C.H. finally responded, “[i]t happened a long time

ago” and admitted she and Hairston “had sex.” Id.

        We find Hairston should have objected when Johnson began to testify

what C.H. told him after his persistent coaxing.           Although her initial

comment, that Hairston would not leave her alone, qualified as an excited

utterance, C.H.’s further statements regarding the reasons for their dispute

did not. Hairston’s failure to object at that critical juncture waives his claim

on appeal. Duffy, supra.

        Further, we do not find Hairston’s first objection preserved his claim of

error. See Pa.R.E. 103(b). As noted above, when Hairston first objected,

the trial court properly overruled the objection, permitting the prosecutor to

                                      - 30 -
J-A13033-15



“ask [Johnson] briefly what [C.H.] was upset about.” N.T., 12/12/2001, at

47.   Once Johnson relayed C.H.’s statement that her stepfather would not

leave her alone, the excited utterance was complete.                       Any further

statements     by    her    describing    her      relationship   with   Hairston   were

inadmissible hearsay. Therefore, Hairston should have objected to Johnson’s

persistent testimony, and no relief is warranted on this claim.18
____________________________________________


18
   Moreover, we conclude that even if Hairston had properly objected to the
testimony, any error on the part of the trial court in admitting C.H.’s hearsay
statements was harmless.

       [O]nce it is determined that the trial court erred in admitting the
       evidence, the inquiry becomes whether the appellate court is
       convinced beyond a reasonable doubt that such error was
       harmless. Id. Harmless error exists where: (1) the error did
       not prejudice the defendant or the prejudice was de minimis; (2)
       the erroneously admitted evidence was merely cumulative of
       other untainted evidence which was substantially similar to the
       erroneously admitted evidence; or (3) the properly admitted and
       uncontradicted evidence of guilt was so overwhelming and the
       prejudicial effect of the error was so insignificant by comparison
       that the error could not have contributed to the verdict.

Stokes, supra, 78 A.3d at 654.

       Here, the Commonwealth asserts Johnson’s testimony was merely
cumulative of C.H.’s testimony. Commonwealth’s Brief at 52. We agree.
Moreover, Hairston, through counsel, conceded that he and C.H. had been
having sex since she was 18 years old, although he asserted their
relationship was consensual. Therefore, C.H.’s statements that (1) “[i]t
started a long time ago,” (2) “we had sex,” and (3) “[w]e were having sex
when I was young,” did not necessarily contradict Hairston’s contention that
he had been having consensual sex with his stepdaughter for three years.
N.T., 12/12/2001, at 48. Accordingly, we would conclude that any error in
admitting these hearsay statement was harmless beyond a reasonable
doubt. Stokes, supra.




                                          - 31 -
J-A13033-15



     In his last evidentiary challenge, Hairston argues the trial court abused

its discretion in permitting testimony that C.H.’s mother and brother were

deceased.   As noted above, we review a challenge to the admissibility of

evidence for an abuse of discretion. Stokes, supra.

     Following Hairston’s cross-examination of C.H., the Commonwealth

requested permission to “delve into what happened to the victim’s mother

and brother” during its redirect examination. N.T., 12/13/2001, at 183. The

Commonwealth argued Hairston’s cross-examination suggested that either

C.H.’s mother or brother should have noticed something was wrong.          The

prosecutor explained:

          On two different occasions [defense          counsel] asked
     whether or not the mother was home when          the [C.H.] came
     home. [C.H.] was crying uncontrollably on         her way home,
     whether or not her mother said anything to her   about that.

            The suggestion of [this] testimony in court was clearly that
     if this really happened to her that there would be someone at
     home who would see it and notice something wrong.

           The second matter is that [defense counsel] asked her
     specifically about an incident which happened in her bedroom
     and it happened at night and her brother was there and was in
     the other bed.

Id. at 183.    Therefore, the Commonwealth asked the court to permit

testimony that C.H.’s mother and brother were not available to testify

because they were deceased, and that Hairston killed them.       Id. at 184.

Defense counsel objected, arguing (1) he did not “open[]the door” for such

testimony, and (2) testimony regarding the homicide charges, for which

Hairston had not been convicted, would be improper. Id. at 184-185. After


                                   - 32 -
J-A13033-15



consideration     of   the    parties’   arguments,   the   court   permitted   the

Commonwealth to present evidence that C.H.’s mother and brother were

unavailable as witnesses because they were deceased, but precluded any

reference as to how they died. Id. at 185.

       Thereafter, during C.H.’s testimony on redirect, the following exchange

took place:

       [Commonwealth:]           What is [your grandmother’s] physical
       condition?[19]

       [C.H.:] She really – she can’t do very much.

       [Commonwealth]: Why is that?

       [C.H.:] She’s had two strokes and two heart attacks.

       [Commonwealth:] And where are your mother and your brother
       at this time?

       [C.H.:] They are both deceased.

       [Commonwealth:] Thank you.

       That’s all.

Id. at 192-193.

       Hairston argues, first, the testimony was not relevant because he

never suggested that C.H.’s “mother, brother or anyone else witnessed any

relevant events and could testify to them.” Hairston’s Brief at 37. Further,

he claims that because C.H. testified her mother and brother “knew nothing

____________________________________________


19
   C.H.’s grandmother also lived at her parents’ house at the time of the
alleged sexual abuse.




                                          - 33 -
J-A13033-15



about    these   events    …   their   absence   as   witnesses   [was]     perfectly

understandable.”      Id. at 38.       Moreover, he contends that even if the

testimony was in some way relevant, its prejudicial impact clearly

outweighed any probative value.           Id. at 38-39.     Accordingly, Hairston

asserts the trial court abused its discretion in allowing this testimony.

        The trial court, in its opinion, addressed this claim as follows:

        The Commonwealth was not permitted to put before the jury
        that [C.H.’s] mother and brother were dead until after
        [Hairston], through his cross-examination of [her], established
        that during some of the events to which [she] testified her
        mother and brother were present. The failure of [her] mother
        and brother to testify could have allowed the jury to infer that
        they did not testify because they would not have supported
        [C.H.’s] claims. Defense counsel’s cross[-]examination made
        much of the fact that the assaults took place in [C.H.’s] home; a
        home where the jury would likely conclude she lived with
        [Hairston], her step-father, her mother and her brother. In
        response to one objection during this cross-examination, defense
        counsel stated that he was trying to establish, “If she had the
        availability to tell anybody who was close to her.” Counsel
        examined [C.H.] on letters she wrote to [Hairston] and her
        mother. Those letters were admitted into evidence. He also
        asked if her mother and grandmother were present in the home
        after one of the incidents with [Hairston].       The prosecutor
        specifically mentioned this when she asked the Court to permit
        her to introduce evidence of their deaths: “On two different
        occasions he asked whether or not the mother was home when
        the victim came home.” The prosecutor pointed out that [C.H.]
        testified that she was crying uncontrollably.           [Hairston]
        suggested that “…if this really happened to her that there would
        [be] someone at home who would see it and notice something
        wrong.” Finally, defense counsel asked [C.H.] about one of the
        incidents that happened in a room where her brother was
        sleeping in the other bed. Through this examination, defense
        counsel inferred that if [her] story were true, others in the
        home, especially her mother, would have been aware.



                                        - 34 -
J-A13033-15


             The Commonwealth sought to present to the jury evidence
      establishing not only that they were dead; but also that the
      defendant was charged with murdering them. This was not
      permitted. The only reference to [C.H.’s] mother occurred when
      [C.H.] was asked, “And where are your mother and brother at
      this time?” She responded, “They are both deceased.” This was
      the only reference to their deaths. The jury did not know when
      they died, how they died or whether the defendant had anything
      to do with their deaths. They could just as easily have been
      killed in a car accident as far as the[] jury knew from this
      testimony. The fact that they were dead became relevant when
      [Hairston], through his cross-examination, established that the
      mother and brother may have been witnesses to these events.
      The Commonwealth was simply permitted to offer to the jury an
      explanation for their absence; an explanation that in no way
      prejudiced [Hairston].

Trial Court Opinion, 10/23/2014, at 13-14 (record citations omitted).

      We agree with the well-reasoned decision of the trial court.      Our

review of the testimony reveals Hairston suggested numerous times during

his cross-examination that C.H. was lying because someone at the home

would have noticed her change in demeanor immediately after the assaults.

See also N.T., 12/12/2001 at 105-106, 113, 121-122. Moreover, Hairston

emphasized that during some of the alleged assaults, C.H.’s brother was

sleeping in the bed next to her. See id. at 117-118. Accordingly, we agree

that testimony explaining the absence of her mother and brother from trial

was relevant and admissible.    Further, we also find Hairston has failed to

demonstrate how he was unduly prejudiced by this brief testimony.

Therefore, this claim fails.

      Hairston’s next issue focuses on the court’s jury instructions. Our

review of a challenge to the court’s charge is well-established:



                                    - 35 -
J-A13033-15


     In reviewing a jury charge, we are to determine “whether the
     trial court committed a clear abuse of discretion or an error of
     law     which    controlled    the    outcome     of    the   case.”
     Commonwealth v. Brown, 911 A.2d 576, 582–83 (Pa.
     Super.2006). In so doing, we must view the charge as a whole,
     recognizing that the trial court is free to use its own form of
     expression in creating the charge.             Commonwealth v.
     Hamilton, 766 A.2d 874, 878 (Pa.Super.2001). “[Our] key
     inquiry is whether the instruction on a particular issue
     adequately, accurately and clearly presents the law to the jury,
     and is sufficient to guide the jury in its deliberations.” Id. It is
     well-settled that “the trial court has wide discretion in fashioning
     jury instructions. The trial court is not required to give every
     charge that is requested by the parties and its refusal to give a
     requested charge does not require reversal unless the appellant
     was prejudiced by that refusal.” Brown, 911 A.2d at 583.

Commonwealth v. Scott, 73 A.3d 599, 602 (Pa. Super. 2013) (emphasis

added).

     Hairston contends the trial court erred in refusing to instruct the jury

on the “mistake of fact” defense.   “It is well established that a bona fide,

reasonable mistake of fact may, under certain circumstances, negate the

element of criminal intent.”   Commonwealth v. Namack, 663 A.2d 191,

194 (Pa. Super. 1995). This legal maxim is codified at Section 304 of the

Crimes Code, which provides, in relevant part, “[i]gnorance or mistake as to

a matter of fact, for which there is reasonable explanation or excuse, is a

defense if … the ignorance or mistake negatives the intent, knowledge,

belief, recklessness, or negligence required to establish a material element

of the offense[.]” 18 Pa.C.S. § 304(1). See Pa. SSJI (Crim) 8.304.

     Here, Hairston argues he was entitled to a “mistake of fact” instruction

to support his defense of consent. He asserts, “based on [C.H.’s] conduct in



                                    - 36 -
J-A13033-15



the three years preceding Hairston’s arrest, he was misled into believing that

she was consenting to the various sexual acts in which they engaged.”

Hairston’s Brief at 39-40.     Specifically, Hairston claims he “reasonably

mistook” the following conduct as indicating her consent:       C.H. (1) never

told anyone of the sexual acts, and no one close to her “was even aware of

any distress these incidents were causing her[;]” (2) never acted unusual

around her family; (3) spent “much of this period” living away from

Hairston; (4) admitted “he was never physically violent towards her[;]” and

(5) gave him a Christmas card and letter that contained “no indication” of a

trauma in their relationship. Id. at 48.

      At trial, the court refused to provide a “mistake of fact” instruction in

the absence of any evidence concerning Hairston’s state of mind. The court

commented that Hairston could not avail himself “of the concept of mistake

of fact unless he gets up and says I didn’t understand it.” N.T., 12/13/2001,

at 241. In its opinion, the court elaborated on its ruling as follows:

      First, the Court would note that Pennsylvania law does not
      recognize mistake of fact as to consent as a defense to rape and
      involuntarily (sic) deviate sexual intercourse. Commonwealth
      v. Williams, 439 A.2d 765, 769 (Pa. Super. 1982).               The
      Superior Court reached the same conclusion sixteen (16) years
      later in Commonwealth v. [Fischer], 721 A.2d 1111 (Pa.
      Super. 1998). Though the [Supreme] Court initially granted
      allocatur in Commonwealth v. [Fischer], 730 A.2d 485 (Pa.
      1999), it later dismissed that appeal as having been
      improvidently granted. 745 A.2d 1214 (Pa. 2000). Though the
      Superior Court in [Fischer] expressed some reservations about
      the continued applicability in Willliams, it felt that it was bound
      by its holding and affirmed a lower court’s decision that mistake



                                     - 37 -
J-A13033-15


     of fact as to consent is not an available defense in the
     prosecution of sexual offenses.

           In addition, even if such an instruction were permitted, the
     evidence presented did not warrant giving the jury this
     instruction. Defendants are entitled to [a] requested instruction
     when the instruction is supported by the evidence.
     Commonwealth v. Markman, 916 A.2d 586, 697 (Pa. 2007).
     When, however, the record does not contain evidence sufficient
     to require that a jury decide the issue addressed by the
     instruction,    the   instruction     should     not   be   given.
     Commonwealth v . Washington, 692 A.2d 1024, 1028-29
     (Pa. 1997). The record in this matter contains no evidence
     tending to establish that the defendant mistakenly believed that
     the victim consented. The defendants’ (sic) claim that the
     Court’s determination that there was not sufficient evidence
     warranting such an instruction somehow shifted to him the
     burden of proof is devoid of merit. The Court, in stating that the
     record contained no such evidence, was not suggesting that the
     defendant had the burden to produce such evidence through his
     own testimony or through some other means. It was simply
     stating that the record did not contain that evidence. The Court
     stated, when denying the requested instruction, “He can’t avail
     himself of mistake of fact as to his state of mind, as I see it,
     without some affirmative evidence, either she saying he didn’t or
     someone saying he didn’t know what he was doing or he saying
     he didn’t know what he was doing.” (N.T.[, 12/13/2001,] 241-
     242). Clearly, the Court was not suggesting that the defendant
     had any burden to produce evidence or to prove anything. It
     was simply observing that there was nothing in the record
     warranting the instruction. Accordingly, his claim that the Court
     erred in not providing this instruction is without merit.

Trial Court Opinion, 10/23/2014, at 11-12.

     In response to the court’s ruling, Hairston acknowledges the decision

in Commonwealth v. Williams, 439 A.2d 765 (Pa. Super. 1982),

precludes a “mistake of fact” defense in a rape case. However, he asserts

that this Court should either (1) overrule Williams on the basis that it was

wrongly decided, and follow, instead the decision in Commonwealth v.


                                   - 38 -
J-A13033-15



Carter, 418 A.2d 537 (Pa. Super. 1980), or (2) determine the trial court

erred in failing to provide a “mistake of fact” instruction with regard to the

“multiple counts in [Hairston’s] Informations that are outside the Williams

rule[.]”   Hairston’s Brief at 41. For the reasons that follow, we decline to

adopt either position advanced by Hairston.

      A discussion of Williams, supra, and its progeny is essential to our

ruling. In Williams, supra, the victim accepted a ride from the defendant,

a stranger, who locked the doors, threatened to kill her if she attempted to

leave, and told her “all he wanted was ‘a little sex.’”    Id. at 767.    The

defendant then drove the victim to a dark area outside of the city, where the

victim told him “to go ahead, because she did not want him to hurt her.”

Id. (internal quotations omitted). They then engaged in several sexual acts,

including intercourse. After the encounter, the defendant dropped the victim

off back in the city. The victim recorded the license plate of the defendant’s

vehicle and immediately reported the incident to the police. On appeal, the

defendant argued, inter alia, that the trial court “should have instructed the

jury that if the defendant reasonably believed that the prosecutrix had

consented to his sexual advances that this would constitute a defense to the

rape and involuntary deviate sexual intercourse charge.” Williams, supra,

439 A.2d at 769. A panel of this Court disagreed:

      In so refusing the proffered charge the court acted correctly.
      The charge requested by the defendant is not now and has never
      been the law of Pennsylvania. The crux of the offense of rape is
      force and lack of victim’s consent. Commonwealth v. Walker,
      468 Pa. 323, 362 A.2d 227 (1976). When one individual uses

                                    - 39 -
J-A13033-15


        force or the threat thereof to have sexual relations with a person
        not his spouse and without the person’s consent he has
        committed the crime of rape. 18 Pa.C.S.A. 3121. If the element
        of the defendant’s belief as to the victim’s state of mind is to be
        established as a defense to the crime of rape then it should be
        done by our legislature which has the power to define crimes and
        offenses. We refuse to create such a defense.

Id.

        In Commonwealth v. Fischer, 721 A.2d 1111 (Pa. Super. 1988),

appeal dismissed as improvidently granted, 745 A.2d 1214 (Pa. 2000), this

Court reaffirmed the holding in Williams, albeit with reservations. Fischer

involved an alleged date rape between college classmates. Both the victim

and defendant agreed that they engaged in “intimate contact” a few hours

before the incident, although they disagreed as to what actually occurred.

Fischer, supra, 721 A.2d at 1112.         The victim testified the contact was

“limited to kissing and fondling,” while the defendant testified they engaged

in oral sex with the victim acting aggressively and biting his chest.         Id.

They separated after the encounter only to meet up again later that evening.

According to the victim, during the second encounter the defendant sexually

assaulted her against her will, locking her in his room and holding her wrists

above her head. Id. The defendant claimed, however, that the victim was,

at first, a willing participant, but once she told him to stop, he did. Id. at

1113.     His defense, which was ultimately rejected by the jury, was that,

based upon the victim’s aggressive behavior in their initial encounter, and

her conduct throughout the second encounter, he “did not believe his actions

were taken without [the victim’s] consent.” Id.


                                      - 40 -
J-A13033-15



      On appeal, the defendant asserted trial counsel was ineffective for

failing to request a “mistake of fact” jury instruction.           Although he

recognized the precedential effect of Williams, the defendant argued (1)

the “stranger rape” facts in Williams were distinguishable from the facts in

his case, and (2) the law regarding “date rape” had changed significantly

over the past decade such that a mistake of fact charge was necessary. Id.

at 1114. While acknowledging the changing tide in sexual assault cases, the

Fischer panel ultimately rejected the defendant’s argument finding that

Williams controlled.    The Court opined:     “It is clear … that the Williams

court’s basis for denying the jury instruction was its conclusion that the law

did not require it and, further, that the judiciary had no authority to grant it.

Even if we were to disagree with those conclusions, we are powerless to

alter them.” Id. at 1118. See also Commonwealth v. Farmer, 758 A.2d
173, 178 (Pa. Super. 2000) (rejecting defendant’s argument that the

Fischer Court “sent a clear signal that Pennsylvania law was ready to

require a charge as to defendant’s mental state when at issue[;]” “We are

not convinced that the law in Pennsylvania actually was changing, as

Fischer expressly held that such an instruction would be ‘a significant

departure from the current state of the law.’”) (citation omitted), appeal

denied, 771 A.2d 1279 (Pa. 2001).

      Accordingly, pursuant to the above precedent, a “mistake of fact” jury

instruction is not appropriate in sexual assault cases. While Hairston insists

the Williams decision was wrongly decided, we remind him that, even if we

                                     - 41 -
J-A13033-15



did agree (which we do not), “[t]his panel is not empowered to overrule

another panel of the Superior Court.”    Commonwealth v. Beck, 78 A.3d
656, 659 (Pa. Super. 2013) (citation omitted).

       Nonetheless, Hairston also contends that we need not overrule the

decision in Williams to provide him with relief. Rather, he asserts, we may

simply follow the conflicting holdings of this Court in Commonwealth v.

Carter, supra, and Commonwealth v. Thomson, 673 A.2d 357 (Pa.

Super. 1996), appeal denied, 686 A.2d 1310 (Pa. 1996).            Again, we

disagree.

       In Carter, supra, the defendant, an employee at an institution for the

mentally retarded, engaged in sexual intercourse with a patient at the

facility.   He was subsequently convicted of rape under 18 Pa.C.S. §

3121(a)(4), which, at that time, criminalized sex with a person “who is so

mentally deranged or deficient that such person is incapable of consent.”

Id. at 542. In reversing the conviction and remanding for a new trial, this

Court held that the Commonwealth was required to prove the defendant

knew the victim was incapable of consent or was reckless with respect to

the element of consent.    Id. at 543.   Similarly, in Thomson, supra, the

defendant was convicted of violating Section 3121(a)(4), after engaging in

sexual relations with his children’s mentally retarded babysitter. Thomson,

supra, 673 A.2d at 358.      On appeal, this Court rejected the defendant’s

challenge to the sufficiency of the evidence, concluding there was sufficient

evidence for the trial court to conclude that the defendant had actual

                                    - 42 -
J-A13033-15



knowledge of the victim’s mental deficiencies, or was reckless with regard

to that fact. Id. at 360.

        We find the decisions in Carter and Thomson distinguishable since,

pursuant to the statutory subsections at issue in those cases, the victim’s

consent, or lack thereof, was an element of the crime.     Here, the victim’s

lack of consent, or inability to consent, is not an element of the subsections

of the crimes of rape and IDSI for which Hairston was convicted. Therefore,

Williams controls.

        Hairston also argues, however, he was “charged with multiple counts

in these Informations that are outside the Williams rule and are charges for

which a mistake of fact instruction was perfectly proper.” Hairston’s Brief at

41. Although we acknowledge the victim’s lack of consent was an element

of the charges of sexual assault, aggravated indecent assault, and indecent

assault,20 we agree with the ruling of the trial court that there was

insufficient evidence Hairston mistakenly believed the victim had consented

to the sexual relationship to support a “mistake of fact” jury charge. See

Trial Court Opinion, 10/23/2014, at 11-12.         Accordingly, no relief is

warranted on this claim.




____________________________________________


20
     See N.T., 12/13/2001, at 301-304 (jury charge).



                                          - 43 -
J-A13033-15



       In his penultimate claim, Hairston contends the accumulation of

prejudice from the above asserted trial court errors warrants a new trial.

We disagree.

       As Hairston concedes, it is well-established that “an appellant cannot

bootstrap a series of meritless claims into a cumulative claim of error.”

Commonwealth v. Kearney, 92 A.3d 51, 62 (Pa. Super. 2014), appeal

denied, 101 A.3d 102 (Pa. 2014).               Nevertheless, he insists that “multiple

claims of error that are legally meritorious may be accumulated to determine

if the net prejudice such errors produced warrant the grant of a new trial or

other relief.” Hairston’s Brief at 49.         Setting aside, for the moment, the fact

that the cases cited by Hairston all concern the potential accumulation of

prejudice based upon multiple instances of counsel’s ineffectiveness in

a PCRA appeal,21 here, we have concluded that none of the allegations of

error raised by Hairston are legally meritorious. Therefore, he is entitled to

no relief based on the accumulation of prejudice.

       Lastly, Hairston argues the trial court imposed an illegal sentence in

light of the United States Supreme Court’s decision in Alleyne v. United

States, 133 S. Ct. 2151 (U.S. 2013).             We agree.




____________________________________________


21
  See Commonwealth v. Reid, 99 A.3d 427, 467 (Pa.                              2014);
Commonwealth v. Sepulveda, 55 A.3d 1108, 1150 (Pa.                             2012);
Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009).



                                          - 44 -
J-A13033-15



       In Alleyne, the United States Supreme Court held “[a]ny fact that, by

law, increases the penalty for a crime is an ‘element’ that must be submitted

to the jury and found beyond a reasonable doubt.” Alleyne, 133 S. Ct. at

2155 (emphasis added).           Applying that mandate, this Court has held that

Alleyne renders most of our mandatory minimum sentencing statutes

unconstitutional.      See Commonwealth v. Newman, 99 A.3d 86 (Pa.

Super.    2014)      (en    banc),    supra    (finding   42   Pa.C.S.   §   9712.1

unconstitutional). See also Commonwealth v. Vargas, 108 A.3d 858 (Pa.

Super. 2014) (en banc) (applying Newman to 18 Pa.C.S. § 7508);

Commonwealth v. Bizzel, 107 A.3d 102 (Pa. Super. 2014) (applying

Newman to 18 Pa.C.S. § 6317); Commonwealth v. Wolfe, 106 A.3d 800,

805 (2014) (applying Newman to 42 Pa.C.S. § 9718), appeal granted, ___

A.3d ___, 2015 WL 4755651 (Pa. Aug. 12, 2015); Commonwealth v.

Valentine, 101 A.3d 801 (Pa. Super 2014) (applying Newman to 42

Pa.C.S. §§ 9712 and 9713).22           Furthermore, this Court has found that “a
____________________________________________


22
   Recently, our Supreme Court addressed the impact of Alleyne on the
mandatory minimum sentencing provision found in 18 Pa.C.S. § 6317, which
provides for a mandatory two years’ incarceration when a defendant is
convicted of selling drugs within 1,000 feet of a school. The Court’s decision
signaled its agreement with the en banc panel in Newman. The Court
held:

       [W]e are constrained to conclude that the United States
       Supreme Court's decision in Alleyne renders Section 6317
       unconstitutional and, further, that, in light of clear legislative
       intent, severance of the violative provisions from the statute is
       not permissible.
(Footnote Continued Next Page)


                                          - 45 -
J-A13033-15



challenge to a sentence premised upon Alleyne … implicates the legality of

the sentence and cannot be waived on appeal.” Newman, supra, 99 A.3d

at 90.

         In the present case, on December 17, 2001, the Commonwealth filed

two notices, one at each docket number, of its intent to seek a mandatory

minimum sentence. At Docket No. 8984-2000, the Commonwealth sought a

mandatory minimum sentence pursuant to 42 Pa.C.S. § 9712 for the charge

of attempted rape because Hairston committed the crime while visibly

possessing a firearm. See 42 Pa.C.S. § 9712(a) (mandatory minimum five

years’ incarceration “if the person visibly possessed a firearm … that placed

the victim in reasonable fear of death or serious bodily injury, during the

commission      of     the   offense[.]”).       At   Docket   No.   9862-2000,   the

Commonwealth sought a mandatory minimum sentence pursuant to 42

Pa.C.S. § 9718 for the charge of IDSI because the victim was under the age

of 16 years old. See 42 Pa.C.S. § 9718(a) (mandatory minimum 10 years’

incarceration for conviction of IDSI “when the victim is less than 16 years of

age[.]”). The trial court’s sentencing orders at each docket number indicate

the mandatory minimum sentences were imposed. See Order 2/28/2002,




                       _______________________
(Footnote Continued)

Commonwealth v. Hopkins, 117 A.3d 247, 249 (Pa. 2015).




                                           - 46 -
J-A13033-15



Docket No. 8984-2000, Count 2 (attempted rape);23 Order 2/28/2002,

Docket No. 9862-2000, Count 5 and 6 (IDSI and indecent assault).24

       Therefore, we are constrained by Newman, Valentine, and Wolfe to

reverse the judgment of sentence, and remand for resentencing without

consideration of the Section 9712 and Section 9718 mandatory minimums.25

____________________________________________


23
   Although the trial court imposed a mandatory minimum sentence of 10 to
20 years’ imprisonment for the charge of attempted rape, Section 9712(a)
provides for a mandatory minimum sentence of only five years’
imprisonment for the commission of a crime while visibly possessing a
firearm. Nonetheless, Section 9712(c) provides that “[n]othing in this
section shall prevent the sentencing court from imposing a sentence greater
than that provided in this section.” 42 Pa.C.S. § 9712(c).
24
    We note that while the sentencing order at Docket No. 9862-2000,
indicates the mandatory minimum was applied to Counts 5 and 6, only one
term of ten to twenty years’ imprisonment was imposed. It is unclear if the
trial court intended the sentence for indecent assault to merge the sentence
for IDSI. Further, our attempts to secure a copy of the sentencing transcript
for clarification have proved futile. Nevertheless, because we must vacate
the entire sentence, the trial court will have the opportunity to clarify its
sentencing scheme on remand.
25
   The Commonwealth argues this Court could find the sentence imposed for
attempted rape at Docket No. 8984-2000 is not violative of Alleyne because
the factual predicate for applying the mandatory minimum, that is, visible
possession of a firearm, was determined by the jury as evident in their guilty
verdict on the charge of firearms not to be carried without a license. See
Commonwealth’s Brief at 24-25. However, that argument was rejected by
this Court in Wolfe, supra. See id. (rejecting claim that imposition of
mandatory minimum sentence pursuant to Section 9718 was proper since
the “jury was required to find that the victim was less than 16 years of age
in order to convict” the defendant of 18 Pa.C.S. § 3123(a)(7); “Newman
stands for the proposition that mandatory minimum sentence statutes in
Pennsylvania of this format are void in their entirety.”).




                                          - 47 -
J-A13033-15



     Judgment of sentence vacated.         Case remanded for resentencing

consistent with this Memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/17/2015




                                  - 48 -